Exhibit 10.15

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of [DATE] (the
“Effective Date”) by and between Neustar, Inc. (the “Company”), and [NAME] a
director or officer of the Company (“Indemnitee”).

BACKGROUND

A. The Board has determined that the Company’s ability to attract and retain
qualified persons as directors and officers is in the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there will be adequate certainty of protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company.

B. The Company has adopted provisions in its Certificate of Incorporation and
bylaws providing for indemnification of, and payment of expenses to, its
directors and officers to the fullest extent authorized by the Delaware General
Corporation Law, and the Company wishes to clarify and enhance the rights and
obligations of the Company and Indemnitee with respect to indemnification and
payment of expenses.

C. In order to induce and encourage highly experienced and capable persons such
as Indemnitee to serve and continue to serve the Company as directors, officers
and/or in any other capacity, and to otherwise promote the desirable end that
such persons will resist what they consider unjustified lawsuits and claims made
against them in connection with the good-faith performance of their duties to
the Company, with the knowledge that certain costs, judgments, penalties, fines,
liabilities and expenses incurred by them in their defense of such litigation
are to be borne by the Company and they will receive the maximum protection
against such risks and liabilities as may be afforded by law, the Board has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders.

D. The Company desires to have Indemnitee continue to serve as a director or
officer of the Company and/or in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company, and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter.

AGREEMENT

Now, therefore, in consideration of Indemnitee’s continued service for the
Company, the parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of the Company and/or in such other capacity with respect to
the Company as the Company may request, as the case may be, faithfully and to
the best of Indemnitee’s ability so long as Indemnitee is duly elected or
appointed and until such time as Indemnitee is removed as permitted by law or
tenders a resignation in writing.



--------------------------------------------------------------------------------

2. Indemnification and Payment of Expenses. The Company shall indemnify
Indemnitee, and shall pay to Indemnitee in advance of the final disposition of
any Proceeding all Expenses incurred by Indemnitee in defending any such
Proceeding, to the fullest extent authorized by the Delaware General Corporation
Law in effect on the date hereof or as such law may from time to time be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader rights than said law permitted the
Company to provide prior to such amendment), all on the terms and conditions set
forth in this Agreement. Without diminishing the scope of the rights provided by
this Section, the rights of Indemnitee provided hereunder shall include but
shall not be limited to those rights hereinafter set forth, except that no
indemnification or advancement of Expenses shall be paid to Indemnitee:

(a) to the extent expressly prohibited by applicable law or the Certificate of
Incorporation or bylaws of the Company, in each case as in effect on the date
hereof or as such law, Certificate of Incorporation or bylaws, as the case may
be, may from time to time be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
rights than said law, Certificate of Incorporation or bylaws, as the case may
be, permitted the Company to provide prior to such amendment);

(b) for which payment has actually been made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
provision of a certificate of incorporation or bylaw, or agreement of the
Company or any other company or organization on whose board Indemnitee serves at
the request of the Company, except with respect to any deductible (or the
equivalent) from or excess beyond the amount payable or paid under any insurance
policy or other indemnity provision (and Indemnitee shall reimburse the Company
for any amounts paid by the Company and subsequently so recovered by
Indemnitee);

(c) for an accounting of profits made (i) from the purchase and sale (or sale
and purchase) by the Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law, or (ii) from any transactions
prohibited under Section 306(a) of the Sarbanes-Oxley Act of 2002;

(d) in connection with any action, suit or proceeding (or any part thereof),
including claims and counterclaims, initiated or brought voluntarily by
Indemnitee, including any action, suit or proceeding (or any part thereof)
initiated by such Indemnitee against the Company or its directors, officers,
employees or other Indemnitees in their capacity as such, but excluding: (i) a
judicial proceeding or arbitration pursuant to Section 10 to enforce rights
under this Agreement; (ii) any action, suit or proceeding (or any part thereof)
that the Board authorized prior to its initiation; or (iii) any action, suit or
proceeding (or any part thereof) with respect to which the Board elects to
provide indemnification or payment of expenses, in its sole discretion, pursuant
to the powers vested in it under applicable law; or

 

2



--------------------------------------------------------------------------------

(e) with respect to any action, suit or proceeding brought by or on behalf of
the Company against Indemnitee that is authorized by the Board, except as
provided in Sections 4, 5 and 6 below.

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to, or otherwise was involved or becomes or
may become involved in, any Proceeding (other than an action by or in the right
of the Company) by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or is or was a director or officer
serving at the request of the Company as a director, officer, employee or agent
or fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise); or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, ERISA excise taxes, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company, and with respect to
any criminal Proceeding, had no reasonable cause to believe his or her conduct
was unlawful.

4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to, or otherwise was involved or becomes or may become involved in,
any Proceeding brought by or in the name of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was a director or officer serving at
the request of the Company as a director, officer, employee or agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise); or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, ERISA excise taxes, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that no such indemnification shall be made in respect of any claim, issue, or
matter as to which Delaware law expressly prohibits such indemnification by
reason of any adjudication of liability of Indemnitee to the Company, unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification for such costs,
judgments, penalties, fines, ERISA excise taxes, liabilities, amounts paid in
settlement by or on behalf of Indemnitee, and Expenses as such court shall deem
proper.

 

3



--------------------------------------------------------------------------------

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 2(c), 2(e), 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any Proceeding (including an action, suit or
proceeding brought by or in the right of the Company) or in defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, or if it is ultimately determined, by final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal, that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred in connection therewith. For purposes of this Agreement
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal or withdrawal, with or without prejudice, shall be
deemed to be a successful result with respect to Indemnitee as to such claim,
issue or matter. Without limiting the foregoing, if any Proceeding or any claim,
issue or matter therein is disposed of or withdrawn, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to the Indemnitee, (ii) an adjudication that the Indemnitee was liable
to the Company, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or (v) with respect to any criminal proceeding, an
adjudication that the Indemnitee had reasonable cause to believe such
Indemnitee’s conduct was unlawful, the Indemnitee shall be considered for the
purposes hereof to have been wholly successful with respect thereto.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, ERISA excise taxes, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, or Expenses actually and
reasonably incurred in connection with any Proceeding (including a Proceeding
brought by or in the right of the Company) or in connection with any judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such costs,
judgments, penalties, fines, ERISA excise taxes, liabilities, amounts paid in
settlement by or on behalf of Indemnitee, and Expenses actually and reasonably
incurred by Indemnitee to which Indemnitee is entitled.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director, officer, employee or agent
of the Company (or Indemnitee’s service, at the request of the Company, as a
director, officer, employee or agent or fiduciary of any other entity,
including, but not limited to, another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise), in any actual, threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, judicial, administrative or legislative
hearing, or any other actual, threatened, pending or completed proceeding or
matter to which, at the time such expenses were incurred, Indemnitee neither is,
nor is threatened to be made, a party.

 

4



--------------------------------------------------------------------------------

8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 3, 4, 5, 6 or 7 the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; (d) the
stockholders of the Company; or (e) in the event that a Change in Control has
occurred, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee. Such Independent Counsel shall be
selected by the Board, and approved by Indemnitee, except that in the event that
a Change in Control has occurred, Independent Counsel shall be selected by
Indemnitee. Upon failure of the Board so to select such Independent Counsel or
upon failure of Indemnitee so to approve (or so to select, in the event a Change
in Control has occurred), such Independent Counsel shall be selected upon
application to a court of competent jurisdiction. Such determination of
entitlement to indemnification shall be made not later than 30 calendar days
after receipt by the Company of a written request for indemnification and,
unless a contrary determination is made, such indemnification shall be paid in
full by the Company not later than 60 calendar days after receipt by the Company
of such request. Such request shall include documentation or information which
is necessary for such determination and which is reasonably available to
Indemnitee. If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues or matters at issue at the time
of the determination.

9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s written request for
indemnification, advise in writing the Board or such other person or persons
empowered to make the determination as provided in Section 8 that Indemnitee has
made such request for indemnification. Upon making such request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
hereunder and the Company shall have the burden of proof in making any
determination contrary to such presumption. If the person or persons so
empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual fraud in the request
for indemnification. The termination of any Proceeding described in Sections 3
or 4 by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself: (a) create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.

10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to Pay
Expenses. In the event that a determination is made that Indemnitee is not
entitled to

 

5



--------------------------------------------------------------------------------

indemnification hereunder or if payment has not been timely made following a
determination of entitlement to indemnification pursuant to Sections 8 and 9, or
if Expenses are not timely paid pursuant to Section 15, Indemnitee shall be
entitled to final adjudication in a court of competent jurisdiction in the State
of Delaware of entitlement to such indemnification or payment. Alternatively,
Indemnitee at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator in the State of Delaware pursuant to the rules
of the American Arbitration Association, such award to be made within 60
calendar days following the filing of the demand for arbitration. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim. The determination in any such judicial
proceeding or arbitration shall be made de novo and Indemnitee shall not be
prejudiced by reason of a determination (if so made) pursuant to Sections 8 or 9
that Indemnitee is not entitled to indemnification. Neither the failure of the
Company (including the Disinterested Directors, a committee of Disinterested
Directors, Independent Counsel, or its stockholders) to have made a
determination prior to the commencement of such judicial proceeding or
arbitration that indemnification of Indemnitee is proper in the circumstances
because the Indemnitee has met the standard of conduct described above, nor an
actual determination by the Company (including the Disinterested Directors, a
committee of Disinterested Directors, Independent Counsel, or its stockholders)
that Indemnitee has not met the standard of conduct described above, shall
create a presumption that Indemnitee has not met the standard of conduct
described above, or, in the case of a judicial proceeding or arbitration brought
by Indemnitee, be a defense to such proceeding or arbitration. In any judicial
proceeding or arbitration brought by Indemnitee to enforce a right to
indemnification or payment of Expenses hereunder, or brought by the Company to
recover a payment of Expenses pursuant to the terms of an undertaking, the
burden of proving that Indemnitee is not entitled to indemnification, or to such
payment of expenses, under this Section 10 or otherwise shall be on the Company.
If a determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Company shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate proceedings) to the
fullest extent authorized by law, and in any judicial proceeding or arbitration
brought by the Company to recover a payment of Expenses pursuant to the terms of
an undertaking, the Company shall pay all Expenses actually and reasonably
incurred by the Indemnitee in connection with such proceeding or arbitration to
the extent the Indemnitee has been successful, on the merits or otherwise, in
whole or in part, in defense of such proceeding or arbitration, to the fullest
extent authorized by law.

11. Other Rights. Indemnification and payment of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled under any provision of the bylaws or other
organizational documents of the Company, vote of stockholders or Disinterested
Directors, provision of law, agreement or otherwise.

 

6



--------------------------------------------------------------------------------

12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any action, suit or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, suit or proceeding shall be entitled to recover from the
Company and shall be indemnified by the Company against any Expenses actually
and reasonably incurred by Indemnitee.

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company, or is a director or officer serving
at the request of the Company as a director, officer, employee or agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall also continue after the period of such service with
respect to any possible claims based on the fact that Indemnitee was or had been
a director, officer, employee or agent of the Company or was or had been a
director or officer serving at the request of the Company as a director,
officer, employee or agent or fiduciary of any other entity (including, but not
limited to, another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, executors and administrators of
Indemnitee.

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a request for indemnification or
payment of Expenses in respect thereof is to be made against the Company under
this Agreement, notify the Company in writing of the commencement thereof; but
the omission so to notify the Company will not relieve the Company from any
liability that it may have to Indemnitee. Notwithstanding any other provision of
this Agreement, with respect to any such Proceeding of which Indemnitee notifies
the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such Proceeding or
(iii) the Company shall not within 60 calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense

 

7



--------------------------------------------------------------------------------

of the Proceeding, in each of which cases the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which Indemnitee shall have made the conclusion provided for in
(ii) above; and

(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent.
The Company shall not settle any Proceeding in any manner that would involve an
admission of guilt or wrongful conduct by Indemnitee, or impose any penalty,
prohibition, restriction or limitation on, or disclosure obligation with respect
to, Indemnitee without Indemnitee’s prior written consent. Neither the Company
nor Indemnitee will unreasonably withhold such party’s consent to any proposed
settlement.

15. Payment of Expenses.

(a) All Expenses incurred by Indemnitee in defending any Proceeding shall be
paid by the Company in advance of the final disposition of such Proceeding at
the request of Indemnitee, each such payment to be made within 20 calendar days
after the receipt by the Company of a written statement or statements from
Indemnitee requesting such payment or payments from time to time. Such statement
or statements shall (i) reasonably evidence the expenses and costs incurred by
Indemnitee in connection therewith; provided, however, that Indemnitee shall not
be required to provide any billing detail or other information to the extent
that disclosure of such detail or information would jeopardize any
attorney-client or other applicable privilege, as determined by Indemnitee in
his or her reasonable discretion; and (ii) include or be accompanied by an
undertaking, in substantially the form attached as Exhibit 1, by or on behalf of
Indemnitee to reimburse any such Expenses if it is ultimately determined, by
final judicial decision of a court of competent jurisdiction from which there is
no further right to appeal, that Indemnitee is not entitled to be indemnified
against such Expenses by the Company as provided by this Agreement or otherwise.

(b) Advances shall be made without making or requiring any determination or
evidence as to Indemnitee’s ability to repay the Expenses and without regard to
the Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement or otherwise. Advances shall be unsecured and
interest-free. Advances shall include any and all Expenses actually and
reasonably incurred by Indemnitee in pursuing a judicial proceeding or
arbitration to enforce rights under this Agreement, including Expenses incurred
preparing and forwarding information to the Company to support amounts
requested; provided, however, that such Expenses shall be subject to
reimbursement in accordance with the undertaking described in Section 15(a)
above. An Indemnitee shall qualify for advances solely upon the execution and
delivery to the Company of the undertaking described in Section 15(a).

(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to advance any expenses to an Indemnitee in the event and
to the extent that such Indemnitee has entered a plea of guilty in the
applicable criminal Proceeding.

 

8



--------------------------------------------------------------------------------

16. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to an Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying the Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines (including any excise taxes), penalties, excise taxes, amounts paid or to
be paid in settlement and/or for Expenses, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

20. Definitions. For purposes of this Agreement:

(a) “Board” means the Board of Directors of the Company.

(b) “Change in Control” means a situation where the individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the stockholders of the Company, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

9



--------------------------------------------------------------------------------

(c) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(d) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, judicial, administrative
or legislative hearing, or any other actual, threatened, pending or completed
proceeding, including any and all appeals, whether brought by or in the right of
the Company or otherwise and whether of a civil, criminal, administrative,
legislative, investigative or other nature, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification or
payment of expenses under Sections 8, 10, 12 and 15 above but shall not include
the amount of judgments, fines, ERISA excise taxes or penalties actually levied
against Indemnitee or any amounts paid in settlement by or on behalf of
Indemnitee.

(e) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification or payment of Expenses hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification or payment of Expenses
under this Agreement.

(f) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, judicial, administrative or legislative hearing, or any other actual,
threatened, pending or completed proceeding, including any and all appeals,
whether brought by or in the right of the Company or otherwise and whether of a
civil, criminal, administrative, legislative, investigative or other nature, in
which Indemnitee was involved, or becomes or may become involved, as a party or
otherwise, for which indemnification or payment of Expenses is not prohibited
under Section 2 above, including, but not limited to, actions, suits or
proceedings brought under and/or predicated upon the Securities Act of 1933 or
the Securities Exchange Act of 1934, or their respective state counterparts or
any rule or regulation promulgated thereunder, in which Indemnitee may be or may
have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, or
is or was a director or officer serving, at the request of the Company, as a
director, officer, employee or agent or fiduciary of any other entity,
including, but not limited to, another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity, whether or not Indemnitee is
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advances of expenses can be provided
under this Agreement.

 

10



--------------------------------------------------------------------------------

21. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
by law or in a separate written contract between Indemnitee and the Company.

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. Any waiver of any of the provisions of this
Agreement must be in writing and executed by the party against whom such waiver
is to be effective.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

NEUSTAR, INC. By:  

 

Name: [NAME] Title: [TITLE] INDEMNITEE

 

Name: [NAME]

SIGNATURE PAGE TO NEUSTAR INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

I                                          
                                       , agree to reimburse the Company for all
expenses paid to me by the Company for my defense in any action, suit,
arbitration, alternative dispute resolution mechanism, investigation, inquiry,
judicial, administrative or legislative hearing, or any other actual,
threatened, pending or completed proceeding, including any and all appeals,
whether brought by or in the right of the Company or otherwise and whether of a
civil, criminal, administrative, legislative, investigative or other nature, in
the event, and to the extent that it is ultimately determined, by final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal, that I am not entitled to be indemnified by the Company for
such expenses, in accordance with the Indemnification Agreement between the
Company and me.

 

Signature  

 

 

Printed Name  

 

 

Office  

 

 

 

                      

  ) ss:

Before me                                         , on this day personally
appeared                                         , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.

GIVEN under my hand and official seal at     , this     day of             ,
20    .

 

 

Notary Public

My commission expires: